                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

           Brice C. Moore,             )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:19-cv-00005-FDW
                                       )
                 vs.                   )
                                       )
           FNU Boysworth               )
           FNU Corpening               )
           FNU Hamilton,               )
             Defendants.               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 6, 2019 Order.

                                               June 6, 2019
